 



SEPARATION AGREEMENT

 

THIS SEPARATION AGREEMENT (the “Agreement”) is entered into as of the 8th day of
June, 2017 by and between David A. Moylan (“Moylan”) and Dataram Corporation, a
Nevada corporation, and subsidiaries (“Dataram” and together with its
subsidiaries, the “Company”).

 

WHEREAS, Moylan was employed as the Chief Executive Officer of Dataram and
serves on its Board of Directors and as an officer and director of its
subsidiaries;

 

WHEREAS, the Company and Moylan are parties to an offer letter dated as of June
8, 2015 (the “Offer Letter”) and a Change of Control Severance Agreement dated
as of June 8, 2015 (the “Change of Control Agreement”);

 

WHEREAS, Dataram has concluded a series of transactions pursuant to an Agreement
and Plan of Merger, as amended, with Dataram Acquisition Sub, Inc., a Nevada
corporation, and U.S. Gold Corp., a Nevada corporation (the “Transaction”) as
more fully described in that certain Registration Statement on Form S-4 (File
No. 333-215385) declared effective by the SEC on March 7, 2017 (the “S-4”) which
describes, among other things, the rights of Moylan upon termination by the
Company to receive a cash payment as agreed in the estimated amount of $500,000
(in addition to vesting of equity and health and welfare benefits (collectively,
the “Separation Payments”);

 

WHEREAS, pursuant to the Transaction and as contemplated in the S-4, Moylan
resigned from all officer positions of Dataram and currently serves as a
director of Dataram, and as a director and officer of Dataram Memory and
employee; and

 

WHEREAS, the Company and Moylan desire to enter into this Agreement providing
for Moylan’s amicable resignation as an employee from all positions held with
the Company, except as a member of Dataram’s board of directors and as a
director and officer of Dataram Memory, and to provide for a one-time payment to
Moylan of the Separation Payments, and in satisfaction of all obligations under
the Offer Letter and the Change of Control Agreement and termination of such
agreements, as the sole and exclusive obligation of the Company for such
resignation and any future events or circumstances with respect to any and all
positions with the Company held or to be held by Moylan (unless subject to a
separate written agreement by and between the Company and Moylan), and to
provide for the ongoing continued service of Moylan as a consultant to the
Company following resignation as set forth herein, and such other agreements as
are provided for herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
the parties hereby agree as follows:

 

1. Termination Date. Moylan hereby affirms his resignation as President and
Chief Executive Officer of Dataram and as the Chairman of its Board of Directors
effective May 23, 2017and further acknowledges that his last day of service with
the Company as an officer or employee of the Company was May 31, 2017, (the
“Termination Date”) (other than as an officer of Dataram Memory) , and all other
positions and titles held with the Company (including subsidiaries) other than
as a member of the Board of Directors of Dataram and of Dataram Memory and an
officer of Dataram Memory, to serve until such time as his successor is duly
appointed or elected and qualified. Moylan further understands and agrees that,
as of the Termination Date, he will be no longer authorized to conduct any
business on behalf of the Company as an executive or employee or to hold himself
out as an officer of the Company or its subsidiaries except as otherwise
provided herein. Any and all positions and/or titles held by Moylan with the
Company or any Subsidiaries of the Company will be deemed to have been resigned
as of the Termination Date, except as otherwise provided herein. 

 



   

 

 

2. Severance Payment. As severance, the Company shall pay or provide to Moylan
the following benefits as the sole and exclusive payments by the Company and in
lieu of any and all payments or obligations of the Company whatsoever,
including, without limitation, any and all separation payments, or Separation
Payments, under the Offer Letter or Change of Control Agreement, as described in
the S4, pursuant to any Company policy or procedure, or otherwise (other than as
required under any applicable statute, rule or regulation):

 

(i) $494,227, with such amount payable on the eighth (8th) day following his
execution of this Agreement (the “Effective Date”).

 

(ii) Moylan’s outstanding and unvested options, if any, shall vest in three
equal installments commencing on the Termination Date.

 

Moylan shall be responsible for the payment of all payroll taxes, Medicare and
other taxes, and shall indemnify the Company with respect to the payment of all
such amounts. Except as otherwise set forth herein, Moylan will not be entitled
to payment of any bonus, vacation or other incentive compensation. Any tax,
penalties or interest as a result thereof shall be the sole responsibility of
Moylan who agrees to indemnify and hold harmless the Company with respect
thereto.

 

3. Consulting Services. From the period beginning on the Termination Date and
until terminated by the Company’s Board of Directors at its sole option, with
such termination to be effective upon two weeks written notice thereof (the
“Term”), for a monthly fee of $19,667, payable 90% in common stock of Dataram
and 10% in cash, and as an ongoing condition of payment of the Payment Amounts
and other consideration provided for herein, Moylan agrees that he shall provide
(i) President and Chief Executive Officer services to Dataram Memory as the
Company’s or Dataram Memory’s Board of Directors may from time to time assign to
Moylan and reasonably commensurate with those duties and responsibilities
normally associated with and appropriate for someone in the position of
President and Chief Executive Officer and (ii) consulting and support services
with respect to and in connection with the operation of the Company’s business
and provide general business and consulting services to the Company to assist in
all transitional needs and activities of the Company upon the reasonable request
of the Company in support of management of the Company.

 

4. Moylan’s Release. In consideration for the payments and benefits described
above and for other good and valuable consideration, Moylan hereby releases and
forever discharges the Company and its subsidiaries, as well as its affiliates
and all of their respective directors, officers, employees, members, agents, and
attorneys, of and from any and all manner of actions and causes of action,
suits, debts, claims, and demands whatsoever, in law or equity, known or
unknown, asserted or unasserted, which he ever had, now has, or hereafter may
have on account of his employment with the Company, the termination of his
employment with the Company, and/or any other fact, matter, incident, claim,
injury, event, circumstance, happening, occurrence, and/or thing of any kind or
nature which arose or occurred prior to the date when he executes this
Agreement, including, but not limited to, any and all claims for wrongful
termination; breach of any implied or express employment contract; unpaid
compensation of any kind; breach of any fiduciary duty and/or duty of loyalty;
breach of any implied covenant of good faith and fair dealing; negligent or
intentional infliction of emotional distress; defamation; fraud; unlawful
discrimination, harassment; or retaliation based upon age, race, sex, gender,
sexual orientation, marital status, religion, national origin, medical
condition, disability, handicap, or otherwise; any and all claims arising under
arising under Title VII of the Civil Rights Act of 1964, as amended (“Title
VII”); the Equal Pay Act of 1963, as amended (“EPA”); the Age Discrimination in
Employment Act of 1967, as amended (“ADEA”); the Americans with Disabilities Act
of 1990, as amended (“ADA”); the Family and Medical Leave Act, as amended
(“FMLA”); the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”); the Sarbanes-Oxley Act of 2002, as amended (“SOX”); the Worker
Adjustment and Retraining Notification Act of 1988, as amended (“WARN”); and/or
any other federal, state, or local law(s) or regulation(s); any and all claims
for damages of any nature, including compensatory, general, special, or
punitive; and any and all claims for costs, fees, or other expenses, including
attorneys’ fees, incurred in any of these matters (the “Release”). The Company
acknowledges, however, that Moylan does not release or waive any rights to
contribution or indemnity under this Agreement to which he may otherwise be
entitled. The Company also acknowledges that Moylan does not release or waive
any claims, and that he retains any rights he may have, to any vested 401(k)
monies (if any) or benefits (if any), or any other benefit entitlement that is
vested as of the Termination Date pursuant to the terms of any Company-sponsored
benefit plan governed by ERISA. Nothing contained herein shall release the
Company from its obligations set forth in this Agreement.

 

 2 

   

 

5. Company Release. In exchange for the consideration provided for in this
Agreement, the Company irrevocably and unconditionally releases Moylan of and
from all claims, demands, causes of actions, fees and liabilities of any kind
whatsoever, which it had, now has or may have against Moylan, as of the date of
this Agreement, by reason of any actual or alleged act, omission, transaction,
practice, conduct, statement, occurrence, or any other matter, within the
reasonable scope of Moylan’s employment. The Company represents that, as of the
date of this Agreement, there are only two known claims relating to Moylan and
in which he is named: (i) John Freeman v. Dataram Corporation, David A. Moylan,
Jon Isaac, and John Does 1-5, in the Superior Court of the State of New Jersey,
Essex County, Docket No. ESX-L-002471-15 and (ii) Dataram Corporation v. John
Freeman, Marc Palker and MPP Associates, Inc., in the Superior Court of the
State of New Jersey, Mercer County, Docket No. ESX-L-000886-15. The Company
further acknowledges that as of the date of this Agreement, there are no
additional known claims related to Moylan. The Company agrees to indemnify
Moylan against any known and future claims to the extent permitted under the
Company’s bylaws. Notwithstanding the foregoing, this release does not include
any fraud, gross negligence, material misrepresentation or the Company’s right
to enforce the terms of this Agreement nor does this release include the release
of any obligation of Moylan to repay or surrender any benefits received by him
as a result of the occurrence of any restatement of any Company financial
results from which any benefit derived by Moylan shall have been determined,
including pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection
Act of 2010 or any other applicable law

 

6. Confidential Information. Moylan understands and acknowledges that during the
course of his employment by the Company, during the Term, for a period of two
(2) years following the Term, he had and will have access to Confidential
Information (as defined below) of the Company. Moylan agrees that, at no time
during the Term or a period of two (2) years immediately thereafter, will Moylan
(a) use Confidential Information for any purpose other than in connection with
services provided under this Agreement or (b) disclose Confidential Information
to any person or entity other than to the Company or persons or entities to whom
disclosure has been authorized by the Company. As used herein, “Confidential
Information” means all information of a technical or business nature relating to
the Company or its affiliates, including, without limitation, trade secrets,
inventions, drawings, file data, documentation, diagrams, specifications,
know-how, processes, formulae, models, test results, marketing techniques and
materials, marketing and development plans, price lists, pricing policies,
business plans, information relating to customer or supplier identities,
characteristics and agreements, financial information and projections, flow
charts, software in various stages of development, source codes, object codes,
research and development procedures and employee files and information;
provided, however, that “Confidential Information” shall not include any
information that (i) has entered the public domain through no action or failure
to act of Moylan; (ii) was already lawfully in Moylan’s possession without any
obligation of confidentiality; (iii) subsequent to disclosure hereunder is
obtained by Moylan on a non-confidential basis from a third party who has the
right to disclose such information to Moylan; or (iv) is ordered to be or
otherwise required to be disclosed by Moylan by a court of law or other
governmental body; provided, however, that the Company is notified of such order
or requirement and given a reasonable opportunity to intervene.

 

7. Applicable Law and Dispute Resolution. Except as to matters preempted by
ERISA or other laws of the United States of America, this Agreement shall be
interpreted solely pursuant to the laws of the State of New York, exclusive of
its conflicts of laws principles. Each of the parties hereto irrevocably submits
to the exclusive jurisdiction of the courts of the State of New York, for the
purposes of any suit, action, or other proceeding arising out of this Agreement
or any transaction contemplated hereby.

 

8. Non-Competition; Non-Solicitation; Non-Disparagement.

 

(i) Non-Compete. Moylan hereby covenants and agrees that Moylan will not, during
the Term or for a period of two (2) years immediately after the Term, without
the prior written consent of the Company, directly or indirectly, on his own
behalf or in the service or on behalf of others, whether or not for
compensation, engage in any business activity, or have any interest in any
person, firm, corporation or business, through a subsidiary or parent entity or
other entity (whether as a shareholder, agent, joint venturer, security holder,
trustee, partner, consultant, creditor lending credit or money for the purpose
of establishing or operating any such business, partner or otherwise) with any
Competing Business in the Covered Area. For the purpose hereof “Competing
Business” means any provider of memory products or memory performance solutions
other than Dataram Memory if Moylan is providing services to Dataram Memory as
set forth herein, any other business engaged in or planned by the Company on the
date hereof and within a period of two (2) years prior to the date hereof, and
any mining or resource business conducted by or similar to the business of U.S
Gold and its subsidiaries and (ii) “Covered Area” means all geographical areas
of the United States and foreign jurisdictions where Company then has offices
and/or sells its products directly or indirectly through distributors and/or
other sales agents. Notwithstanding the foregoing, Moylan may own shares of
companies whose securities are publicly traded, so long as ownership of such
securities do not constitute more than one (1%) percent of the outstanding
securities of any such company.

 

 3 

   

 

(ii) Non-Solicitation and Non-Disparagement. Moylan further agrees that Moylan
will not, during the Term or a period of two (2) years immediately after the
Termination Date, divert any business of the Competing Business of the Company
and/or its affiliates or any customers or suppliers of the Company and/or the
Company’s and/or its affiliates’ with respect to the Competing Business to any
other person, entity or competitor, or induce or attempt to induce, directly or
indirectly, any person to leave his or her employment with the Company and/or
its affiliates. Moylan and the Company each agree that he and it shall not
malign, defame, blame, or otherwise disparage the other, either publicly or
privately regarding the past or future business or personal affairs of Moylan,
the Company or any other officer, director or employee of the Company.

 

9. Future Cooperation. Moylan agrees to reasonably cooperate with the Company
and its financial and legal advisors, in connection with any business matters
for which the Moylan’s assistance may be required and in any claims,
investigations, administrative proceedings or lawsuits which relate to the
Company and for which Moylan may possess relevant knowledge or information. Any
travel and accommodation expenses incurred by the Moylan as a result of such
cooperation will be reimbursed if approved in writing in advance and are
otherwise in accordance with the Company’s standard policies.

 

10. Entire Agreement. This Agreement may not be changed or altered, except by a
writing signed by both parties. Until such time as this Agreement has been
executed and subscribed by both parties hereto: (i) its terms and conditions and
any discussions relating thereto, without any exception whatsoever, shall not be
binding nor enforceable for any purpose upon any party; and (ii) no provision
contained herein shall be construed as an inducement to act or to withhold an
action, or be relied upon as such. This Agreement constitutes an integrated,
written contract, expressing the entire agreement and understanding between the
parties with respect to the subject matter hereof and supersedes any and all
prior agreements and understandings, oral or written, between the parties

 

11. Assignment. Moylan has not assigned or transferred any claim he is
releasing, nor has he purported to do so. If any provision in this Agreement is
found to be unenforceable, all other provisions will remain fully enforceable.
This Agreement binds Moylan’s heirs, administrators, representatives, executors,
successors, and assigns, and will insure to the benefit of all Released Parties
and their respective heirs, administrators, representatives, executors,
successors, and assigns.

 

 4 

   

 

12. Acknowledgement. Moylan acknowledges that he: (a) has carefully read this
Agreement in its entirety; (b) has been advised to consult and has been provided
with an opportunity to consult with legal counsel of his choosing in connection
with this Agreement; (c) fully understands the significance of all of the terms
and conditions of this Agreement and has discussed them with his independent
legal counsel or has been provided with a reasonable opportunity to do so; (d)
has had answered to his satisfaction any questions asked with regard to the
meaning and significance of any of the provisions of this Agreement; (e) is
signing this Agreement voluntarily and of his own free will and agrees to abide
by all the terms and conditions contained herein; and (f) following his
execution of this Agreement, he has seven (7) days in which to revoke his
release and that, if he chooses not to so revoke, this Agreement shall become
effective and enforceable on the Effective Date. To revoke the Release, Moylan
understands that he must give a written revocation to the Company, within the
seven (7)-day period following the date of execution of this Agreement. If the
last day of the revocation period is a Saturday, Sunday, or legal holiday in the
State of New York, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday or legal holiday. If Moylan
revokes the Release, this Agreement will not become effective or enforceable and
Moylan acknowledges and agrees that he will not be entitled to any benefits
hereunder, including in Section 2.

 

13. Notices. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
delivered (i) personally, (ii) by first class mail, certified, return receipt
requested, postage prepaid, (iii) by overnight courier, with acknowledged
receipt, or (iv) by facsimile transmission followed by delivery by first class
mail or by overnight courier, in the manner provided for in this Section, and
properly addressed as follows:

 

  If to the Company:   Dataram Corporation       777 Alexander Road       Suite
100       Princeton, NJ 08540       Fax: (609) 799 6096

 

  If to Moylan:   David A. Moylan       156 Osborne Avenue       Bay Head, NJ
08742       Email: davemoylan03@yahoo.com       Phone: (917) 913-6686

 

14. Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement, and shall become
effective when one or more such counterparts have been signed by each of the
parties and delivered to the other parties. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 

13. Counsel Representation. The Parties hereto further agree that this Agreement
has been carefully read and fully understood by them. Each Party hereby
represents, warrants, and agrees that he was represented by counsel in
connection with the Agreement, has had the opportunity to consult with counsel
about the Agreement, has carefully read and considered the terms of this
Agreement, and fully understands the same. Moylan represents, warrants and
acknowledges that he has retained independent counsel and that counsel to the
Company does not represent Moylan.

 

[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

 5 

   

 

IN WITNESS HEREOF, the parties hereby enter into this Agreement and affix their
signatures as of the date first above written.

 

DATARAM CORPORATION

 

By: /s/ Edward Karru   Name: Edward Karr   Title: Chief Executive Office  

 

By: /s/ David A. Moylan   Name: David A. Moylan  

 

 6 

   

 

 

